Case 3:18-cr-04683-GPC Document 84-3 Filed 04/12/19 PageID.711 Page 1 of 7




 1 BIENERT, MILLER & KATZMAN, PLC
   Thomas H. Bienert, Jr., SBN 135311
 2 James Riddet, SBN 39826
   Whitney Z. Bernstein, SBN 304917
 3 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
 4 Telephone: (949) 369-3700
   Email: jriddet@bmkattorneys.com
 5        tbienert@bmkattorneys.com
          wbernstein@bmkattorneys.com
 6
   Attorneys for Defendant Mohammed Abdul Qayyum
 7
 8 Additional counsel on next page
 9
10                           UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
13 UNITED STATES OF AMERICA,                    Case No. 18-CR-04683-GPC
                                                Hon. Gonzalo P. Curiel
14              Plaintiff,
15        v.                                    REQUEST FOR JUDICIAL
                                                NOTICE IN SUPPORT OF
16 JACOB BYCHAK, MARK                           DEFENDANTS’ MOTION:
   MANOOGIAN, MOHAMMED
17 ABDUL QAYYUM, and PETR                       (1) TO DISMISS THE CAN-SPAM
   PACAS,                                       ACT COUNTS (6 THROUGH 10)
18                                              OF THE INDICTMENT AS VOID
           Defendants.                          FOR VAGUENESS;
19                                              (2) IN THE ALTERNATIVE, TO
                                                DISMISS COUNTS 6 THROUGH 10
20                                              FOR FAILURE TO STATE AN
                                                OFFENSE;
21                                              (3) TO DISMISS THE
                                                CONSPIRACY COUNT (1)
22
                                                Hearing Date: April 19, 2019
23                                              Hearing Time: 1:00 p.m.
                                                Department: Courtroom 2D
24
25
26
27
28
                                                                    Case No. 18-CR-04683-GPC
     IN
               REQUEST FOR JUDICIAL NOTICE ISO OF REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-3 Filed 04/12/19 PageID.712 Page 2 of 7




 1 LAW OFFICE OF DAVID W. WIECHERT
   David W. Wiechert, SBN 94607
 2 Jessica C. Munk, SBN 238832
   William J. Migler, SBN 318518
 3 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, CA 92675
 4 Telephone: (949) 361-2822
   Email: dwiechert@aol.com
 5        jessica@davidwiechertlaw.com
          william@davidwiechertlaw.com
 6
   Attorneys for Defendant Jacob Bychak
 7
 8 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
 9 Randy K. Jones, SBN 141711
   3580 Carmel Mountain Road, Suite 300
10 San Diego, CA 92130
   Telephone: (858) 314-1510
11 Email: rkjones@mintz.com
12 Attorney for Defendant Mark Manoogian
13
   BIRD MARELLA BOXER WOLPERT NESSIM
14 DROOKS LINCENBERG RHOW P.C.
   Gary Lincenberg, SBN 123058
15 Naeun Rim, SBN 263558
   1875 Century Park East, Floor 23
16 Los Angeles, CA 90067
   Telephone: (310) 201-2100
17 Email: gsl@birdmarella.com
         nrim@birdmarella.com
18
   Attorneys for Defendant Petr Pacas
19
20
21
22
23
24
25
26
27
28
                                                                   Case No. 18-cr-04683-GPC
              REQUEST FOR JUDICIAL NOTICE ISO OF REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-3 Filed 04/12/19 PageID.713 Page 3 of 7




 1                        REQUEST FOR JUDICIAL NOTICE
 2         Pursuant to Federal Rule of Evidence (“FRE”) 201, Defendants Jacob Bychak,
 3 Mark Manoogian, Mohammed Abdul Qayyum, and Petr Pacas (collectively
 4 “Defendants”) request that the Court take judicial notice of the document attached as
 5 Exhibit RJN-A.
 6        DOCUMENT FOR WHICH JUDICIAL NOTICE IS REQUESTED
 7         1.     Attached as Exhibit RJN-A is Senate Bill 877, the version of the CAN-
 8 SPAM Act passed by the Senate on October 23, 2003. Section 104, at p. 13178, sets
 9 forth the criminal prohibitions, including subsection (a)(5).
10                                 LEGAL ARGUMENT
11         Under FRE 201(c)(2), a court must take judicial notice if a party requests it and
12 the court is supplied with the necessary information. Pursuant to FRE 201(b), “[t]he
13 court may judicially notice a fact that is not subject to reasonable dispute because it:
14 (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be
15 accurately and readily determined from sources whose accuracy cannot be reasonably
16 questioned.”
17         “Federal courts routinely take judicial notice of the legislative history of both
18 federal and California statutes.” Gonzales v. Marriott Int’l, Inc., 142 F. Supp. 3d 961,
19 968 (C.D. Cal. 2015); see also Frieri v. Sysco Corporation, No. 16-CV-1423 JLS
20 (NLS), 2016 WL 7188282, at *4 (S.D. Cal. Dec. 12, 2016 (“Courts may take judicial
21 notice of legislative facts including ‘facts of which courts take particular notice when
22 interpreting a statute.’”). “Moreover, if the legislature’s intent is not clear from its
23 language, a court may take judicial notice of legislative history.” Pyara v. Sysco
24 Corp., No. 215CV01208JAMKJN, 2016 WL 3916339, at *2 (E.D. Cal. July 20, 2016)
25 (citing Ass’n des Eleveurs de Canards et d’Oies due Quebec v. Harris, 729 F.3d 937,
26 945 n.2 (9th Cir. 2013).
27 ///
28 ///

                                              -1-                    Case No. 18-CR-04683-GPC
                   REQUEST FOR JUDICIAL NOTICE ISO OF REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-3 Filed 04/12/19 PageID.714 Page 4 of 7




 1        The Court may therefore properly take judicial notice of the legislative history
 2 attached as Exhibit RJN-A.
 3
 4 Dated: April 12, 2019           Respectfully submitted:
 5                                 BIENERT, MILLER & KATZMAN, PLC
 6
 7
                                   By                s/ Whitney Z. Bernstein
 8                                                    Whitney Z. Bernstein
 9                                                   Thomas H. Bienert, Jr.
                                                          James Riddet
10                                                   Attorneys for Defendant
11                                                  Mohammed Abdul Qayuum
12
     Dated: April 12, 2019
13
14                                 LAW OFFICE OF DAVID W. WIECHERT

15
16                                 By                   s/ Jessica C. Munk
17                                                      David W. Wiechert
                                                          Jessica C. Munk
18                                                       William J. Migler
19                                                    Attorneys for Defendant
                                                           Jacob Bychak
20
21 Dated: April 12, 2019
22
                                   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
23                                 AND POPEO, P.C.
24
25
                                   By                   s/ Randy K. Jones
26                                                        Randy K. Jones
27                                                    Attorney for Defendant
                                                         Mark Manoogian
28

                                             -2-                    Case No. 18-CR-04683-GPC
                  REQUEST FOR JUDICIAL NOTICE ISO OF REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-3 Filed 04/12/19 PageID.715 Page 5 of 7




 1
     Dated: April 12, 2019
 2
                                   BIRD MARELLA BOXER WOLPERT NESSIM
 3
                                   DROOKS LINCENBERG RHOW P.C.
 4
 5
                                   By                      s/ Naeun Rim
 6
                                                         Gary Lincenberg
 7                                                          Naeun Rim
                                                      Attorneys for Defendant
 8
                                                             Petr Pacas
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -3-                    Case No. 18-CR-04683-GPC
                  REQUEST FOR JUDICIAL NOTICE ISO OF REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-3 Filed 04/12/19 PageID.716 Page 6 of 7




 1         CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC
                               SIGNATURE
 2
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3
     Policies and Procedures of the United States District Court for the Southern District
 4
     of California, I certify that the content of this document is acceptable to counsel for
 5
     the Defendants and that I have obtained authorization from Jessica C. Munk, Randy
 6
     K. Jones, and Naeun Rim to affix their electronic signatures to this document.
 7
 8
                                            Respectfully Submitted,
 9
                                            /s/ Whitney Z. Bernstein
10                                          BIENERT, MILLER & KATZMAN, PLC
11                                          Whitney Z. Bernstein
                                            Email: wbernstein@bmkattorneys.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -4-                    Case No. 18-CR-04683-GPC
                   REQUEST FOR JUDICIAL NOTICE ISO OF REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-3 Filed 04/12/19 PageID.717 Page 7 of 7




 1                           CERTIFICATE OF SERVICE
 2        Counsel for Defendant Mohammed Abdul Qayyum certifies that the foregoing
 3 pleading has been electronically served on the following parties by virtue of their
 4 registration with the CM/ECF system:
 5
                                   David W. Wiechert
 6
                                    Jessica C. Munk
 7                                  William J. Migler
 8                             Attorneys for Jacob Bychak

 9                                   Randy K. Jones
10                            Attorney for Mark Manoogian

11                                  Gary Lincenberg
12                                     Naeun Rim
                                 Attorney for Peter Pacas
13
14                                   Melanie Pierson
                                      Robert Ciaffa
15                                     Sabrina Feve
16                               Assistant U.S. Attorneys

17
18                                        Respectfully Submitted,

19
                                          /s/ Whitney Z. Bernstein
20                                        BIENERT, MILLER & KATZMAN, PLC
21                                        Whitney Z. Bernstein
                                          Email: wbernstein@bmkattorneys.com
22
23
24
25
26
27
28

                                            -5-                    Case No. 18-CR-04683-GPC
                 REQUEST FOR JUDICIAL NOTICE ISO OF REPLY TO MOTION TO DISMISS
